Case 2:20-cv-03872-MWF-AS Document 12 Filed 07/08/20 Page 1 of 2 Page ID #:56
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.        CV 20-3872 MWF (ASx)                                       Date: July 08, 2020
Title       Leemanuel Weilch v. Superior Food Service, Inc., et al.


Present: The Honorable:      MICHAEL W. FITZGERALD, United States District Judge
                   Rita Sanchez                                        Not Reported
                   Deputy Clerk                                  Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                 Not Present                                        Not Present

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE

      A review of the docket in this action reflects that the Complaint was filed on
April 28, 2020. (Docket No. 1). Pursuant to Federal Rules of Civil Procedure,
Rule 4(m), the time to serve the Complaint will expire on July 27, 2020.

      The Court ORDERS Plaintiff to show cause why this action should not be
dismissed for lack of prosecution. In response to this Order to Show Cause, the
Court will accept the following no later than JULY 27, 2020.

         BY PLAINTIFF: PROOF OF SERVICE of Summons, Complaint, ADA
          Disability Access Litigation/Application for Stay and Early Mediation
          Packet, and all case-initiating documents on all Defendants.

       Any request by Plaintiff for an extension of time beyond the time limit set
forth in Fed. R. Civ. P. Rule 4(m) will only be granted upon a showing of good
cause, including, but not limited to, the date service was tendered to a process
server and the date service was first attempted by the process server. Failure to
timely file a Proof of Service, or request an extension of time to do so, will result
in the dismissal of this action on JULY 28, 2020.

///
///



CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 2
Case 2:20-cv-03872-MWF-AS Document 12 Filed 07/08/20 Page 2 of 2 Page ID #:57
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No.        CV 20-3872 MWF (ASx)                                  Date: July 08, 2020
Title       Leemanuel Weilch v. Superior Food Service, Inc., et al.

         BY DEFENDANTS: RESPONSES TO THE COMPLAINT
          (“Response”) or APPLICATIONS FOR STAY AND EARLY
          MEDIATION (“ADA Application”).

      If the Proof of Service requires a Defendant’s future Response or ADA
Application, and if Defendant does not timely file such a Response or ADA
Application, Plaintiff must file an Application to Clerk to Enter Default (“Default
Application”) within five days after that Response or ADA Application due date.
Failure to do so will be deemed abandonment of this action and the Court will
immediately dismiss it for lack of prosecution.

         BY PLAINTIFF: APPLICATIONS TO THE CLERK TO ENTER
          DEFAULT as to any Defendants who have not timely responded to the
          Complaint or filed an ADA Application.

      If the Proof of Service reflects that Defendant’s time to respond to the
Complaint or file an ADA Application has already expired, Plaintiff must
concurrently file a Default Application. Failure to do so will be deemed
abandonment of this action and the Court will immediately dismiss it for lack of
prosecution.

      No oral argument on this matter will be heard unless otherwise ordered by
the Court. See Fed. R. Civ. P. 78; Local Rule 7-15. The Order will stand
submitted upon the filing of the response to the Order to Show Cause. Failure to
respond to the Order to Show Cause will result in the dismissal of this action.

        IT IS SO ORDERED.

                                                                 Initials of Preparer: RS/sjm




CV-90 (03/15)                          Civil Minutes – General                       Page 2 of 2
